United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 18, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60976
                          Summary Calendar


ABEL SAINTILMA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 133 927
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Abel Saintilma, a native and citizen of Haiti, petitions

this court to review the decision of the Board of Immigration

Appeals (BIA) affirming without opinion the immigration judge’s

(IJ) denial of his application for asylum and withholding of

removal.   Saintilma argues that the IJ applied the wrong legal

standard and erroneously determined that he did not suffer past

persecution and did not have a well-founded fear of future

persecution.   He also argues that the IJ erroneously determined



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60976
                                -2-

that he was fleeing from general civil strife and could relocate

within Haiti.

     Saintilma’s asylum claim is based on two incidents in which

the Chimere, a group supporting former president Jean-Bertrand

Aristide, threatened him because Saintilma is opposed to

Aristide.   We conclude from a review of the record that the BIA’s

decision is supported by substantial evidence, and the record

does not compel a conclusion contrary to the IJ’s findings that

the encounters with the Chimere do not rise to the level of

persecution and that Saintilma failed to show a well-founded fear

of future persecution.   See Eduard v. Ashcroft, 379 F.3d 182, 187

(5th Cir. 2004); Mikhael v. INS, 115 F.3d 299, 304 (5th Cir.

1997).

     The petition for review is DENIED.